      Case 2:21-cv-00297-TLN-KJN Document 9 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   CAMERON ASHBURY,                                  No. 2:21-cv-00297-TLN-KJN
12                      Petitioner,
13          v.                                         ORDER
14   WARDEN,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 05, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Petitioner and which contained notice to Petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. On April 15, 2021,

23   Petitioner was granted a thirty-day extension of time to file objections or his forms. Petitioner has

24   not filed objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28          1. The findings and recommendations filed April 05, 2021, are ADOPTED IN FULL.
                                                      1
     Case 2:21-cv-00297-TLN-KJN Document 9 Filed 06/09/21 Page 2 of 2


 1           2. This action is DISMISSED without prejudice.

 2           3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 3   2253.

 4   DATED: June 8, 2021

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
